Citation Nr: 1725309	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  13-22 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Milwaukee Pension Center


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1967.  The Veteran died in July 2011.  The Appellant is the Veteran's surviving spouse and she is seeking dependency and indemnity compensation (DIC) for the cause of the Veteran's death.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Milwaukee VA Pension Center in Milwaukee, Wisconsin.  

In March 2017, the Appellant testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).


FINDING OF FACT

The Veteran's service-connected diabetes mellitus, type II, contributed substantially or materially to the Veteran's death.






CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.312 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

 I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

As the Board is granting in full the claim of entitlement to service connection for the Veteran's cause of death, further discussion of the VCAA is unnecessary.

II. Analysis

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (a); 38 C.F.R. § 3.5 (a)(1).  One way to establish service connection for the cause of a Veteran's death is to show that a service connected disability was the principal cause of death.  38 C.F.R. § 3.312 (a).  In order to establish that a service-connected disability was the principal cause of death, the service connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312 (b).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  

At the time of the Veteran's death, he was service-connected for posttraumatic stress disorder (PTSD), diabetes mellitus, type II, coronary obstructive disease with impending myocardial infarction and status post coronary artery bypass graft (CABG) times two, bilateral hearing loss, and erectile dysfunction.  The Appellant does not contend that the Veteran's service-connected bilateral hearing loss or erectile dysfunction caused his death.  Instead, the Appellant contends that the Veteran's service-connected PTSD, diabetes mellitus, type II, and coronary obstructive disease with impending myocardial infarction and status post coronary CABG times two caused his death.

The Veteran's death certificate indicates that his immediate cause of death was respiratory failure, pneumonia, and congestive obstructive pulmonary disease (COPD).  Emphysema and diabetes mellitus, type II, are listed as significant conditions contributing to his death.  In a February 2013 letter by M. C., APN, she opined that the Veteran's death was a result of conditions that were complicated by his diabetes and also by having cardiac artery disease as evidenced by his cardiac bypass surgery.  She stated that any respiratory condition would be affected by cardiac function and cardiac functions are always closely linked to diabetes, as well.  She concluded by opining that the Veteran's death was complicated by his diabetes and heart disease.  At the March 2017 Board hearing, the Appellant testified that M. C. treated the Veteran for approximately seven or eight years. 

Significantly, VA's Adjudication Manual instructs that there is a reasonable possibility of service-connected death if the death certificate lists one of the Veteran's service-connected disabilities as a contributory cause of death, and that DIC should be granted when the contributory cause of death listed on the death certificate matches one or more of the deceased Veteran's service-connected disabilities.  See M21-1, IV.iii.2.A.1.a,b (updated April 27, 2017).  Although all of the provisions of VA's Adjudication Manual are not necessarily binding on the Board, there is no basis for finding this Manual provision, which essentially instructs VA to presume that a service-connected disability is a contributory cause of death when listed as such on the death certificate, is not for application or that the presumption has been rebutted.  The evidence reflects that the Veteran suffered from and was in receipt of service connection for diabetes mellitus, type II, and diabetes mellitus, type II, was listed as a significant condition that contributed to the Veteran's death from respiratory failure, pneumonia, and COPD, as reflected on his death certificate.  Therefore, as the evidence reflects that diabetes mellitus, type II, contributed substantially and materially to the Veteran's death, and the Veteran was service-connected for this disability, entitlement to service connection for the cause of the Veteran's death is warranted.


ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


